DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the Prior Art of record fails to disclose a display apparatus comprising an optical wireless communication (OWC) apparatus and a display, the display comprising an array of elements comprising: a plurality of display elements comprising red, green and blue elements configured to display an image to a user; and a plurality of light-receiving elements configured to receive modulated light comprising a data signal from a further OWC device, wherein the OWC apparatus is configured to decode the received modulated light to obtain the data signal encoded in the received modulated light, wherein the light-receiving elements are distributed in the display in groups of one or more light-receiving elements, and wherein one or more said groups are at least partially surrounded by display elements, such that the array of elements comprises a repeating arrangement of unit cells, each unit cell comprising at least one light-receiving element, at least one red element, and least one green element and at least one blue element. (Emphasis Added.)

As to claim 39, the Prior Art of record fails to disclose a method of receiving an optical wireless communication data signal comprising: receiving with a display apparatus, modulated light comprising an optical wireless communication data signal, wherein; the display apparatus comprises an optical wireless communication (OWC) apparatus and a display, the OWC apparatus is configured to decode the received modulated light to obtain the data signal; the display comprises an array of elements comprising a plurality of display elements configured to display an image to a user and a plurality of light-receiving elements configured to receive the modulated light; and the light-receiving elements are distributed in the display in groups of one or more light- receiving elements, wherein at least some of said groups are at least partially surrounded by display elements, such that the array of elements comprises a repeating arrangement of unit cells, each unit cell comprising at least one light-receiving element, at least one red element, at least one green element and at least one blue element; and decoding the received modulated light to obtain the optical wireless communication data signal encoded in the received modulated light. (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
blue element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623